                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


UNITED STATES OF AMERICA                        )
                                                )
             vs.                                )      Case No. 18 CR 581
                                                )
ISMAEL RANGEL-RODRIGUEZ                         )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Ismael Rangel-Rodriguez, 1 a native of Mexico, was indicted on September 12,

2018 under 8 U.S.C. § 1326(a) for allegedly reentering the United States after he was

previously found to be in the country illegally. Rangel has moved to dismiss the

indictment on the basis that the underlying removal was legally defective under the

Supreme Court's recent ruling in Pereira v. Sessions, 138 S. Ct. 2105 (2018). He

argues that, because of the defect, his prior removal cannot, as a matter of law, serve

as an element of the present charge. After reviewing the record and controlling

authority, the Court concludes that the motion must be denied.

                                      Background

      On November 26, 2010, Rangel was arrested for driving on a suspended license

and other offenses. United States Immigration and Customs Enforcement (ICE)

initiated removal proceedings by serving the defendant with a notice to appear (NTA)

the same day. The NTA directed Rangel to appear before an immigration judge on a

date and time "to be set."

1
 Both parties refer to the defendant simply by the first of his surnames. This Court will
do the same.
       The parties appear to agree that ICE subsequently issued three hearing notices

that specified the times, dates, and locations of proceedings that occurred in the

following months, though there is some disagreement about whether each was properly

served on Rangel. The parties also agree that Rangel appeared by video conference at

three hearings in February and March 2011. After the third hearing, which occurred on

March 15, 2011, Rangel was released on bond. The parties disagree about whether

Rangel was notified of his next court date at the time of his release, and neither side

has obtained a transcript of the hearing.

       The record says little about what happened in the year following Rangel's bond. 2

And neither party has produced records of any hearings that may have occurred during

the remainder of 2011, though Rangel offers the observation that ICE's internal record

system suggests no such hearings occurred. 3

       The next relevant proceeding included in the record was a hearing in February

2012. Specifically, on February 22, 2012, eleven months after Rangel was released on

bond, the immigration court conducted a removal hearing and ordered him removed

from the United States. But Rangel was not present at the removal hearing because he

had been arrested on a DUI charge in late January and was in state custody pending

trial. In short, he was ordered removed in absentia. Rangel was then convicted of DUI

in August 2012 and served another year in state custody before he was released to ICE

2
  At oral argument, the government suggested that this gap is itself the result of
Rangel's release on bond; the Department of Homeland Security apparently retains
records of hearing notices only while a respondent is in custody and his release caused
the department's record to be incomplete.
3
  The government assures the Court that a request was made to the Department of
Homeland Security in November 2018 for records from Rangel's case. It suggests that
the delay may be a product of then-ongoing partial government shutdown. In any case,
the Court concludes that the motion to dismiss can be resolved on the current record.
                                             2
custody in September 2013. ICE caused him to be physically removed from the United

States on September 24, 2013.

       Two days after his removal, Rangel was again apprehended in the United States.

ICE reinstated the removal order and immediately removed him to Mexico.

       At some point between then and August 2018, Rangel again reentered the

United States. He was arrested by Chicago police on August 13, 2018. A grand jury

then indicted him on a charge of illegal reentry under 8 U.S.C. § 1326(a).

                                        Discussion

       In relevant part, section 1326(a) makes it a crime when "any alien who . . . has

been deported[ ] or removed . . . thereafter . . . enters, or attempts to enter, or is at any

time found in, the United States . . . ." Id. Rangel has moved to dismiss the indictment

on the basis that his initial removal was defective under Pereira, 138 S. Ct. at 2105. In

Pereira, the Supreme Court held, in an arguably analogous context, that the NTA

statute, 8 U.S.C. § 1229(a), requires date and time information be provided to a

respondent in order for that document to have effect. Rangel alleges that the

government's failure to include time and date information in the 2010 NTA rendered it

legally ineffective and that as a result, his removal following issuance of that NTA

cannot, as a matter of law, serve as a basis for this indictment. The government

contends that Pereira is readily distinguishable and ought not to apply here.

Alternatively, it contends that 8 U.S.C. § 1326(d) sets out specific statutory

requirements for collaterally attacking the removal order underlying an indictment like

this one and that Rangel has failed to satisfy those requirements. The Court addresses

each of these arguments in turn.



                                              3
A.     Pereira's applicability

       At the threshold, the parties dispute whether Pereira is applicable here at all.

       1.     The Supreme Court's holding in Pereira

       Pereira involved a challenge to a removal order under the "stop-time" rule from 8

U.S.C. § 1229b. See Pereira, 138 S. Ct. at 2110. Section 1229b(b)(1)(A) provides

relief from deportation for noncitizens who have "been physically present in the United

States for a continuous period of not less than 10 years immediately preceding the date

of [an] application" for cancellation of removal. 8 U.S.C. § 1229b(b)(1)(A). The stop-

time rule is a carve-out that stops a noncitizen from accruing time toward eligibility for

cancellation of removal "when the alien is served a notice to appear under section

1229(a) of this title." Id. § 1229b(d)(1).

       Section 1229(a), entitled "Notice to appear," sets out the requirements for the

written notice that "shall be given . . . to the alien" who is subject to removal

proceedings. Id. § 1229(a). Among other things, section (1)(G)(i) requires an NTA to

include "[t]he time and place at which the removal proceedings will be held." Id.

§ 1229(a)(1)(G)(i). Before Pereira, agency regulation and practice did not follow the

letter of this requirement. Specifically, the relevant regulation required only that NTAs

provide "[t]he time, place, and date of the initial removal hearing, where practicable." 62

Fed. Reg. 10332 (1997) (emphasis added). And, in recent years, DHS virtually never

deemed providing such information to be practicable. See Pereira, 138 S. Ct. at 2111.

       Accordingly, the NTA served upon the appellant in Pereira lacked information

about the time and location of the hearing at which he was required to appear. The

Supreme Court held in Pereira that (1) the agency's interpretation of the statute was not



                                              4
owed deference under Chevron, U.S.A., Inc. v. National Resources Defense Council,

Inc., 467 U.S. 837 (1984), because the relevant requirements of sections 1229b(d)(1)

and 1229(a) were wholly unambiguous and (2) "[a] notice that does not inform a

noncitizen when and where to appear for removal proceedings is not a 'notice to appear

under section 1229(a)' and therefore does not trigger the stop-time rule." Pereira, 138

S. Ct. at 2110. The Court reversed and remanded for reconsideration of Pereira's

application for cancellation of removal. 4

       2.     Pereira's application in this case

       The government argues that Pereira's holding is narrowly applicable only in the

stop-time context and therefore irrelevant to Rangel's indictment for violating section

1326(a). It points to the Supreme Court's characterization of "[t]he narrow question" in

Pereira: "If the government serves a noncitizen with a document that is labeled 'notice

to appear,' but the document fails to specify either the time or place of the removal

proceedings, does it trigger the stop-time rule?" Id. Likewise, the Court's answer to that

question—its holding—specifically refers to the stop-time rule. Id. ("No. [Such

inadequate] notice . . . does not trigger the stop-time rule."). In the government's view,

"the Supreme Court's repeated use of the same phrase—'trigger the stop-time rule'—

cannot be accidental, and it leaves no doubt that Pereira only addressed the question of

what triggers the stop-time rule." Gov.'s Br. in Opp., dkt. no. 10, at 8. And the

government emphasizes that several district courts assessing this question have

concluded that Pereira is inapplicable to NTAs for the purposes of a section 1326(a)

4
  The parties do not dispute whether Pereira should be read to have retroactive effect.
The Court need not reach this issue except to note that retroactive effect is
"overwhelmingly the norm." James B. Beam Distilling Co. v. Georgia, 501 U.S. 529,
535 (1991).
                                             5
charge. See, e.g., United States v. Morales-Hernandez, No. CR-18-00365-TUC-RCC,

2018 WL 4492377 (D. Ariz. Sept. 18, 2018); United States v. Fernandez, No. 7:18-CR-

11-BO-1, 2018 WL 4976804 (E.D.N.C. Oct. 15, 2018).

       Rangel proposes a more expansive reading of Pereira. He argues that,

regardless of the Supreme Court's characterization of the question before it, Pereira

construed the requirements of section 1229(a), which applies broadly to the initiation of

deportation proceedings. After all, Pereira reasoned that section 1229 "speak[s] in

definitional terms" about the meaning of the words "notice to appear," and that,

therefore, when that phrase is "used elsewhere in the statutory section, including as the

trigger for the stop-time rule, it carries with it the substantive time-and-place

criteria . . . ." Pereira, 138 S. Ct. at 2116. Rangel then argues that "[w]ithout a valid

charging document initiating removal proceedings, jurisdiction never vests in the

immigration court," rendering any action taken pursuant to such a document null and

void. Def.'s Br. in Supp., dkt. no. 8, at 5.

       In other words, Rangel asserts that because the NTA served upon him lacked

time and date information, it did not meet the statutory requirements of section 1229(a)

and thus did not vest the immigration court with jurisdiction to order removal. He

contends that the removal order was therefore invalid and cannot not serve as a basis

for the present section 1326(a) charge. Rangel notes that several district courts have

held such a defect sufficient to require dismissal of a charge under the statute. See,

e.g., United States v. Quijada-Gomez, No. 2:18-cr-00110-SAB, 2018 WL 6706680, at

*6-8 (E.D. Wash. Dec. 20, 2018); United States v. Lopez-Urgel, No. 1:18-CR-310-RP,

2018 WL 5984845, at *5-6 (W.D. Tex. Nov. 14, 2018); United States v. Virgen-Ponce,



                                               6
320 F. Supp. 3d 1164, 1165-66 (E.D. Wash. 2018).

       As the parties correctly point out, district courts have disagreed regarding the

reach of Pereira's holding. Some courts have concluded that Pereira is limited to its

context and thus construes section 1229(a)'s requirements only for the purposes of the

stop-time rule. See, e.g., United States v. Chavez, No. 17-CR-40106-01-HLT, 2018 WL

6079513 (D. Kan. Nov. 21, 2018). Others have found that Pereira's holding extends to

contexts beyond the stop-time rule, including to NTAs that initiated the removal

proceedings underlying 1326(a) charges. See, e.g., United States v. Tzul, 345 F. Supp.

3d 785 (S.D. Tex. 2018). And no court of appeals has yet addressed the question in the

context of an illegal reentry indictment.

       The Court concludes that Pereira is applicable here. Rangel's argument appears

to parallel the district courts' reasoning in Zapata-Cortinas and Quijada-Gomez. In

Zapata-Cortinas, the court weighed the same arguments presented here and concluded

that "it would be incongruous to interpret the plain language of [section] 1229(a)(1)

differently depending on the [g]overnment's stated purpose . . . ." Zapata-Cortinas,

2018 WL 6061076, at *6. The Court agrees with the conclusion in that case that "there

is no reason to construe 'Notice to Appear' differently for the purposes of the '[i]nitiation

of removal proceedings'—notably the title of [section] 1229—than when applying it in

the 'stop-time' context." Id. (citing Clark v. Martinez, 543 U.S. 371, 378 (2005) ("To give

the[ ] same words a different meaning for each category [under the statute] would be to

invent a statute rather than interpret one.")); see also United States v. Larios-Ajualat,

No. 18-10076-JWB, 2018 WL 5013522, at *4 (D. Kan. Oct. 15, 2018) (reaching the

same conclusion).



                                              7
       Likewise, the district court in Quijada-Gomez reasoned that, "while Pereira's

holding is narrow in that it only addresses date and time information, it operates as a

firm and clear syllogism." Quijada-Gomez, 2018 WL 6706680, at *2. That is, the court

concluded that the portions of the Supreme Court's analysis interpreting section 1229(a)

(which governs notices to appear generally) rather than section 1229(b)(d)(1) (which

governs the stop-time rule) were applicable and binding on its analysis of the illegal

reentry indictment. Id. This Court agrees.

       There is, of course, contrary authority. The Sixth Circuit recently addressed the

applicability of Pereira to immigration courts' jurisdiction. See Hernandez-Perez v.

Whitaker, 911 F.3d 305, 314 (6th Cir. 2018). After reviewing the statutory and

regulatory landscape, that court concluded that the Board of Immigration Appeals'

recent opinion in Matter of Bermudez-Cota, 27 I. & N. Dec. 441 (B.I.A. 2018), was owed

deference under Auer v. Robbins, 519 U.S. 452, 461 (1997). Id. In Bermudez-Cota,

the BIA held that an NTA "that does not specify the time and place of an alien's initial

removal hearing vests an Immigration Judge with jurisdiction over the removal

proceedings and meets the requirements of [8 U.S.C. § 1229(a)], so long as a notice of

hearing specifying this information is later sent to the alien.” Bermudez-Cota, 27 I. & N.

Dec. at 447. The Sixth Circuit opined that "Pereira is an imperfect fit in the jurisdictional

context and it does not mandate a different conclusion than the one already reached by

this court [before Pereira]." See Hernandez-Perez, 911 F.3d at 314. It therefore

concluded "that jurisdiction vests with the immigration court where, as here, the

mandatory information about the time of the hearing, see 8 U.S.C. § 1229(a), is

provided in a Notice of Hearing issued after the NTA." Id. at 314-15. The government



                                              8
emphasizes that, as in Hernandez-Perez, Rangel was served with hearing notices that

included time and date information.

       Pereira, however, is binding on this Court. And Pereira's unambiguous

construction of 1229(a) has broader implications than the government and Hernandez-

Perez suggest. Specifically, the Supreme Court held that "Section 1229(a) . . . speak[s]

in definitional terms" using "quintessential definitional language." Pereira, 138 S. Ct. at

2116. It would be difficult to draft a clearer statement that section 1229(a) was intended

to define the minimum requirements of an NTA. And the Supreme Court dispelled any

remaining lack of clarity by explaining, near the beginning of its analysis of the

government's protests to its holding, that "when the term 'notice to appear' is used

elsewhere in the statutory section, including as the trigger for the stop-time rule, it

carries with it the substantive time-and-place criteria required by [section] 1229(a)." Id.

(emphasis added). If the Court intended to adopt the hyper-narrow application now

proposed by the government, it would not have used the word "including," which

suggests that the stop-time context is only one of a set of legally relevant

circumstances.

       This Court concludes that Pereira's construction of section 1229(a) applies here.

The 2010 NTA that initiated the underlying proceeding against Rangel was legally

defective because it lacked the time and date information unambiguously required by 8

U.S.C. § 1229(a)(1)(G)(i).

B.     Section 1326(d)'s bars to collateral attack

       Contrary to Rangel's contentions, the analysis does not stop there. Even though

the Court has concluded that Pereira applies and that the 2010 NTA was defective, it



                                              9
must still assess the legal significance of that defect. Specifically, the Court must first

determine whether the defective NTA obviates the need to assess Rangel's motion

under section 1326(d), which outlines three requirements that must be satisfied before a

section 1326(a) indictment may be attacked collaterally. If section 1326(d) does apply,

the Court must determine whether Rangel has satisfied its requirements.

       1.     Rangel must satisfy section 1326(d)'s requirements

       Even among district courts that have concluded that Pereira's section 1229(a)

holding applies in the context of a section 1326 charge, there is significant

disagreement on the legal impact of a defective NTA. Some district courts have

concluded, as Rangel argues, that indictments based on previous removals initiated by

defective NTAs must be dismissed because the underlying proceeding was conducted

without subject-matter jurisdiction, which these courts note is an issue typically not

subject to forfeiture or waiver. See, e.g., Tzul, 345 F. Supp. 3d at 792. Other courts

have found that, even if a defective NTA may have caused jurisdictional problems, a

defendant seeking to dismiss an indictment must nonetheless establish each of the

elements of section 1326(d) to collaterally attack the prior removal proceeding.

Compare, e.g., Zapata-Cortinas, 2018 WL 6061076, at *12 (holding that, although

predicated on an NTA that was defective under Pereira, section 1326(d) applied and

was not satisfied), with United States v. Erazo-Diaz, No. CR-18-00331-001-TIC-RM

(LAB), 2018 WL 6322168, at *5 (D. Ariz. Dec. 4, 2018) (applying Ninth Circuit precedent

and holding that a motion to dismiss based on a defective NTA satisfied the

requirements of section 1326(d)).

       This Court concludes that Rangel must satisfy section 1326(d) to collaterally



                                             10
attack the removal order underlying his section 1326(a) charge. The arguments in favor

of applying the requirements of section 1326(d) are stronger than those against.

       The Court begins with the text of the statute. Section 1326(d) establishes the

requirements for a collateral challenge to the validity of the underlying deportation order

may be made:

       In a criminal proceeding under this section, an alien may not challenge the
       validity of the deportation order [underlying the indictment] unless the alien
       demonstrates that—
               (1) the alien exhausted any administrative remedies that may have
               been available to seek relief against the order;
               (2) the deportation proceedings at which the order was issued
               improperly deprived the alien of the opportunity for judicial review;
               and
               (3) the entry of the order was fundamentally unfair.

8 U.S.C. § 1326(d).

       Enacted in response to the Supreme Court's decision in United States v.

Mendoza-Lopez, 481 U.S. 828, 834-35 (1987), subsection (d) serves as a release valve

for due-process concerns stemming from indictments premised on invalid removal

orders. In Mendoza-Lopez, the Court noted that the criminal offense defined in section

1326 did not limit prosecution only to cases where the underlying removal order was

lawful. Id. The Court held that that was not good enough: "where the defects in an

administrative proceeding foreclose judicial review of that proceeding, an alternative

means of obtaining judicial review must be made available before the administrative

order may be used to establish conclusively an element of a criminal offense." Id. at

838.

       Subsection (d) "was Congress’s attempt to comply [with] the Supreme Court’s

directive that [section] 1326 defendants be afforded an opportunity for 'some meaningful

review of the administrative proceeding' before it is used as a basis for their criminal
                                            11
convictions." Zapata-Cortinas, 2018 WL 6061076, at *8 (quoting Mendoza-Lopez, 481

U.S. at 837-38). It describes how a person charged with illegally reentering the country

can collaterally attack his prior removal. The language of the statute suggests that

Congress intended subsection (d) would be the only way to challenge the underlying

removal. See 8 U.S.C. § 1326(d) ("In a criminal proceeding under this section, an alien

may not challenge the validity of the deportation order . . . unless [she satisfies the three

requirements].").

       Rangel argues that section 1326(d)'s requirements should not apply here

because the NTA underlying his removal was defective and never vested the

immigration court with jurisdiction. Rangel asserts that subject-matter jurisdiction is

nonwaivable and that a jurisdictional defect necessarily rendered the removal

proceedings null and void. He cites Insurance Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 706 (1982), a case about personal jurisdiction, for

the proposition that a "defendant is always free to ignore [ ] judicial proceedings, risk a

default judgment, and then challenge that judgment on jurisdictional grounds in a

collateral proceeding." In effect, Rangel argues the Court's use of the word "always"

unambiguously opens an alternative pathway to section 1326(d) for challenging a

removal order issued without jurisdiction. Cf. Tzul, 345 F. Supp. 3d at 788 ("[A]ny

judgment may be collaterally attacked if it is void for lack of jurisdiction." (internal

quotation marks omitted) (quoting Jacuzzi v. Pimienta, 762 F.3d 419, 420 (5th Cir.

2014))).

       But Rangel's argument goes too far. Although a jurisdictional defense generally

is not subject to forfeiture, the Seventh Circuit has held that a collateral challenge to



                                              12
subject-matter jurisdiction may be unavailable in circumstances where parties had a full

opportunity to litigate the issue and a final order has been entered. See, e.g., In re

Factor VII or IX Concentrate Blood Prods. Litig., 159 F.3d 1016, 1019 (7th Cir. 1998)

(expressing doubt that a class-action settlement "could be set aside" despite potential

subject-matter jurisdictional defects in the original proceeding and noting that "[a]fter a

case has become final by exhaustion of all appellate remedies, only an egregious want

of jurisdiction will allow the judgment to be undone by someone who, having

participated in the case, cannot complain that his rights were infringed without his

knowledge"); In re Edwards, 962 F.2d 641, 644-45 (7th Cir. 1992) (noting, in the

bankruptcy context, that "[w]ant of subject-matter jurisdiction is not waivable—until the

loser has exhausted his appellate remedies, after which courts will not treat the

judgment as void unless the jurisdictional error is egregious"); see also O'Sullivan v.

City of Chicago, 396 F.3d 843, 857-58 (7th Cir. 2005); Chicot Cty. Drainage Dist. v.

Baxter State Bank, 308 U.S. 371, 376-77 (1940); Swift & Co. v. United States, 276 U.S.

311, 326 (1928).

       Rangel has not been deprived of his opportunity to collaterally challenge the

subject-matter jurisdiction of the underlying immigration proceeding. Rather, Congress

has enacted specific procedures and requirements—as the Supreme Court put it in

Mendoza-Lopez, "some meaningful review of the administrative proceeding," 481 U.S.

at 838—to make such a challenge collaterally. The Court concludes that the

requirements of 8 U.S.C. § 1326(d) must be satisfied for the indictment to be dismissed.

       2.     Rangel cannot satisfy section 1326(d)'s requirements

       To prevail, Rangel must show that his challenge satisfies the three elements of



                                             13
subsection (d)—exhaustion, deprivation of judicial review, and fundamental unfairness.

See 8 U.S.C. § 1326(d); United States v. Larios-Buentello, 807 F.3d 176, 177 (7th Cir.

2015); United States v. Baptist, 759 F.3d 690, 695 (7th Cir. 2014). Given the

conjunctive language of the statute and controlling precedent, a defendant's failure to

satisfy any of the three defeats a motion to dismiss. Baptist, 759 F.3d at 695 ("While we

have yet to expressly state that all three requirements must be met before an alien can

successfully collaterally attack a prior removal, we have implied as much.").

       Rangel argues that he has satisfied—or is exempt from—each of the three

requirements. The government contends that he has satisfied none of the three.

              a.      Exhaustion

       First, Rangel must show that he "exhausted any administrative remedies that

may have been available to seek relief against" the previous order. 8 U.S.C.

§ 1326(d)(1). He argues that this requirement ought to be waived because

administrative review would have been futile and because the underlying proceedings

were void. He cites the Seventh Circuit's recent opinion in Mejia Galindo v. Sessions,

897 F.3d 894 (7th Cir. 2018), in which the court held that the Board of Immigration

Appeals lacked jurisdiction to institute a removal order in the first instance. Rangel

argues by analogy that he is exempt from the exhaustion requirements because, "by

acting in the absence of jurisdiction, the immigration judge’s order was ultra vires" and

thus a "legal nullity." Def.'s Br. in Supp., dkt. no. 8, at 11-12.

       In other words, Rangel asks this Court to embrace an exception to subparagraph

(d)(1). This position finds some support in decisions by district courts in other circuits.

See, e.g., Erazo-Diaz, 2018 WL 6322168, at *5 (applying Ninth Circuit precedent to



                                              14
excuse a defendant from administrative exhaustion requirements); United States v.

Rodriguez-Rosa, No. 3:18-CR-00079-MMD-WGC, 2018 WL 6635286, at *8 (D. Nev.

Dec. 11, 2018) (same).

         But Seventh Circuit authority binds this Court. And the Seventh Circuit has held

that no exception applies to the administrative exhaustion requirement in section

1326(d)(1). See Larios-Buentello, 807 F.3d at 177. In Larios-Buentello, a defendant

appealed his conviction for illegal reentry and sought relief despite his failure to exhaust

administrative remedies. The defendant argued that administrative review would have

been futile because the case upon which his appeal was primarily predicated had not

yet been decided by the Supreme Court when he was originally ordered removed. 5 Id.

The Seventh Circuit rejected this argument, noting that "an administrative appeal was

available, even if unlikely to succeed" under prior law. Id. The court emphasized that a

change in the law could not provide a basis to waive the requirements of section

1326(d)(1) because, had the defendant pursued review, he may have been the one

whose case prompted the Supreme Court's landmark decision. Id. at 178. Ultimately,

the court held that even administrative remedies unlikely to succeed under prior law

must be exhausted for a defense to lie under section 1326(d)(1). Id.

         Although Larios-Buentello is not a perfect fit here, its reasoning defeats Rangel's

contention. Specifically, the Seventh Circuit's broad reasoning rejected an implicit

exception to the exhaustion requirement. Id. And, perhaps most persuasively, the court

did so in a context analogous to this one, where the defendant's claim was weak at the

time he failed to appeal but perhaps became stronger based on an intervening Supreme



5
    The case was INS v. St. Cyr, 533 U.S. 289 (2001).
                                              15
Court decision. This Court cannot ignore Larios-Buentello's binding authority.

       At oral argument on this motion, Rangel's attorney raised an alternative theory:

he may not have been aware that he had administrative remedies available. The record

is less than clear on this point. The government points to a couple of statements in

documents from Rangel's immigration file that suggest he acknowledged the removal

order and did not wish to reopen or otherwise challenge the determination. If the

government was responsible for communicating Rangel's administrative remedies to

him, there is a good chance it would lose on this paltry record. But it bears no such

responsibility. The Seventh Circuit has made clear that "[i]n immigration law, as in tax

law—and criminal law, too, where knowledge of the law is presumed—the Constitution

permits the government to leave people to their own research." Deminski v. INS, 275

F.3d 574, 578 (7th Cir. 2001); see also United States v. Alegria-Saldana, 750 F.3d 638,

641 (7th Cir. 2014) ("[A]liens are presumed capable of researching generally available

remedies."). Rangel's argument therefore lacks merit.

       In sum, Rangel did not exhaust his administrative remedies to challenge the

underlying removal proceeding as required by section 1326(d)(1). The Seventh Circuit

has foreclosed his proposed exception to that requirement.

              b.     Deprivation of judicial review

       If Rangel could satisfy the administrative exhaustion requirement, he would still

need to demonstrate that "the deportation proceedings at which the order was issued

improperly deprived the alien of the opportunity for judicial review." 8 U.S.C.

§ 1326(d)(2). This statutory language is more or less directly adopted from Mendoza-

Lopez, which further explained that some "abuses could operate, under some



                                            16
circumstances, to deny effective judicial review of administrative determinations." 481

U.S. at 839 n.17.

       Rangel again argues that he automatically satisfies this requirement because the

immigration court never had proper jurisdiction. He argues that this is precisely the type

of abuse depriving a defendant of "effective judicial review" of which Mendoza-Lopez

warned.

       But, again, Larios-Buentello defeats this argument. There, the Seventh Circuit

held that it was the defendant's own choice not to administratively appeal his removal

determination that "also prevented a request for judicial review." Larios-Buentello, 807

F.3d at 177. Just as the defendant in Larios-Buentello could have appealed and argued

for a change in existing law, so too could Rangel have moved to reopen his removal

case, appealed to the BIA, and eventually gained review by an Article III court. At each

stage of the process, he could have argued that the 2010 NTA was defective and thus

undermined subject-matter jurisdiction. He did not. And, as the court in Larios-

Buentello held, the relative unlikelihood of his success in making such arguments is no

basis to excuse the requirement. Id. (explaining that a belief that any appeal would

have failed "does not make the opportunity 'unavailable'" for the purposes of section

1326(d)(2)"); cf. United States v. Arita-Campos, 607 F.3d 487, 493 (7th Cir. 2010)

(holding that sufficient recourse to judicial review exists to undermine a defendant's

defense under 1326(d)(2) "as long as he has recourse to relief through a petition for

habeas corpus.").

       Rangel has failed to demonstrate that he was deprived of judicial review.




                                            17
              c.     Fundamental unfairness

       Finally, under the third section 1326(d) requirement, Rangel must show that the

underlying removal order was "fundamentally unfair." See 8 U.S.C. § 1326(d)(3). "To

establish fundamental unfairness, a defendant must show both [1] that his due process

rights were violated and [2] that he suffered prejudice from the deportation

proceedings." Arita-Campos, 607 F.3d at 493. "Prejudice," in this context, requires that

"a defendant . . . prove that judicial review would have yielded him relief from

deportation." Id. (internal quotation marks omitted).

       Again, Rangel's arguments are intertwined with his jurisdictional contentions

flowing from defects in the 2010 NTA. First, he asserts that the jurisdictional defect is a

"fundamental procedural error" that amounts to a due process violation under the

Supreme Court's decision in Kwong Hai Chew v. Colding, 344 U.S. 590, 597 (1953),

which expounded the minimum notice and hearing requirements required by due

process in removal proceedings. He then suggests that the prejudice element should

be waived because jurisdictional issues distinguish this case from relevant precedent.

       Rangel spends most of his energy again attempting to analogize his case to

Mendoza-Lopez. There, the Supreme Court held that "a collateral challenge to the use

of a deportation proceeding as an element of a criminal offense must be permitted

where the deportation proceeding effectively eliminates the right of the alien to obtain

judicial review." Mendoza-Lopez, 481 U.S. at 842. But Mendoza-Lopez is, at least for

this purpose, readily distinguishable. For one thing, in Mendoza-Lopez the government

did not appeal the Eighth Circuit's decision that the underlying deportation proceeding

"was fundamentally unfair" and thus violated the defendants' due process rights. Id. at



                                            18
834 n.8. It disputed only "whether a federal court must always accept as conclusive the

fact of the deportation order, even if the deportation proceeding was not conducted in

conformity with due process." Id. at 834. Thus the Court addressed only whether a

collateral attack must be allowed in some circumstances. After concluding that some

form of collateral attack must be available to satisfy due process, the Supreme Court

simply affirmed the lower court's dismissal without addressing whether the underlying

proceeding violated the defendants' due process rights (which, again, the government

had not appealed). Id. at 842.

       Here, in contrast, no one contests that, under the appropriate circumstances, the

removal order underlying a charge under section 1326(a) may be attacked collaterally.

Indeed, both parties structure the bulk of their arguments around section 1326(d), which

codified Mendoza-Lopez's limited mandate that "an alternative means of obtaining

judicial review must be made available before the administrative order may be used to

establish conclusively an element of a criminal offense." Id. at 838. Mendoza-Lopez is

therefore largely unhelpful in answering the substantive question of whether Rangel can

demonstrate fundamental unfairness.

     Beyond his Mendoza-Lopez argument, Rangel also suggests in his reply brief that

the fact he was deported in absentia, combined with the jurisdictional issues discussed

above, renders the underlying order fundamentally unfair. But, as the Seventh Circuit

has explained, removal in absentia does not necessarily violate due process. Smykiene

v. Holder, 707 F.3d 785, 786-87 (7th Cir. 2013). Where, for instance, a noncitizen

receives notice of a removal hearing and waives her right to it by failing to appear, no

violation has occurred. Id. Notice that is served by mail to the address provided to



                                            19
immigration authorities is presumed effective unless the petitioner presents evidence

that it never reached her. See id.; Mauricio-Benitez v. Sessions, 908 F.3d 144, 149 (5th

Cir. 2018). On the other hand, "if [a petitioner] never received the notice, there is no

waiver and so [she] is entitled to reopen the removal proceeding to enable [her] to

contest removal 'at any time.'" Smykiene, 707 F.3d at 786-87 (quoting 8 U.S.C.

§ 1229a(b)(5)(C)(ii)). Likewise, the statute provides that a person who was "in Federal

or State custody" may move to reopen a removal order imposed in absentia if she was

unable to appear. 8 U.S.C. § 1229a(b)(5)(C)(ii).

       The Seventh Circuit has held that the proper way for a defendant to challenge a

removal order imposed in absentia is by "fil[ing] a motion to reopen and explain[ing] if he

had a justifiable reason for failing to appear." United States v. Beckford, 640 F. App'x

558, 561 (7th Cir. 2016). The record is clear that Rangel never petitioned to reopen

after the 2012 removal order. The record further suggests that he accepted the

immigration judge's order for removal and that he declined to make a statement

contesting the removal determination, though counsel raised, during oral argument in

this case, concerns about the conclusiveness of that evidence. Regardless, the

uncontested portions of the record are sufficient to conclude that Rangel's removal in

absentia did not violate his due process rights.

       Finally, the prejudice element is also dispositive. In his opening brief, Rangel

seems to suggest that he was denied mandatory relief from removal—apparently in the

form of a jurisdictional dismissal by the immigration judge—and that this denial satisfies

the prejudice requirement. But in his reply brief, he retreats from that position, instead




                                            20
suggesting that the prejudice requirement should be waived, again for fundamental

unfairness reasons.

       Based on the briefs and oral argument, the Court is not persuaded. As

discussed above, even assuming that the 2010 NTA was defective, Rangel must satisfy

the requirements of section 1326(d) to collaterally attack the underlying removal order.

One of those requirements is fundamental unfairness, which under controlling authority

requires a showing of prejudice. See Arita-Campos, 607 F.3d at 493. Rangel's

argument that the prejudice requirement should be waived is conclusory and does not

grapple with that authority. It therefore fails.

       In sum, Rangel has failed to demonstrate that his removal proceedings were

fundamentally unfair within the meaning of 8 U.S.C. § 1326(d)(3).

                                         Conclusion

       For foregoing reasons, the Court denies defendant's motion to dismiss the

indictment [dkt. no. 8].



                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge

Date: February 12, 2019




                                              21
